Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, County Court did not abuse its discretion in *819denying his motion to withdraw his plea of guilty (see, People v Zuk, 130 AD2d 886, 887-888, lv denied 70 NY2d 659). “The record establishes that the defendant voluntarily, knowingly and understandingly pleaded guilty to a reduced charge despite his claim of innocence” (People v Johnson, 154 AD2d 395, 396, lv denied 74 NY2d 949). In moving to withdraw the plea, defendant claimed that he had not been aware of “all the particulars” about the case. The plea was entered, however, in the midst of trial, after several witnesses testified for the prosecution. Defendant acknowledged that he had discussed the case with his attorney and indicated that he was “very satisfied” with the representation that he had received.
Furthermore, the plea allocution establishes that defendant unequivocally waived his right to appeal, and thus it is of no significance that at sentencing defendant signed the waiver of appeal “with objection” (see, People v Marrero, 242 AD2d 800, 801; see also, People v Moissett, 76 NY2d 909, 911-912). The voluntary, knowing and intelligent waiver by defendant of the right to appeal encompassed his challenge to the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Oneida County Court, Donalty, J.— Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.